                                          Case 5:16-cv-04942-LHK Document 385 Filed 05/31/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     THOMAS DAVIDSON, et al.,                          Case No. 16-CV-04942-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                        ORDER CONTINUING CASE
                                                                                           MANAGEMENT CONFERENCE;
                                  14               v.                                      EXTENDING DEADLINE TO
                                                                                           COMPLETE SETTLEMENT
                                  15     APPLE, INC.,                                      CONFERENCE
                                  16                    Defendant.

                                  17

                                  18          The Court hereby CONTINUES the June 5, 2019 further case management conference to

                                  19   July 18, 2019, the date of the final pretrial conference. The Court also hereby EXTENDS the

                                  20   deadline for the parties to complete a settlement conference with Magistrate Judge Corley to June

                                  21   26, 2019.

                                  22   IT IS SO ORDERED.

                                  23   Dated: May 31, 2019

                                  24                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  25                                                  United States District Judge
                                  26
                                  27
                                                                                       1
                                  28   Case No. 16-CV-04942-LHK
                                       ORDER CONTINUING CASE MANAGEMENT CONFERENCE; EXTENDING DEADLINE TO COMPLETE
                                       SETTLEMENT CONFERENCE
